Citation Nr: 1517366	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  03-18 645A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from January 1995 to August 1995.

This appeal is before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  It was remanded by the Board in July 2012.

In August 2013, the Board denied the Veteran's claim, and she appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2014, the Veteran, through her attorney, and the Secretary of Veterans Affairs submitted a Joint Motion for Partial Remand, and in a March 2014 Order, the Court granted the motion and remanded the case to the Board.  In July 2014, the Board again denied the Veteran's claim, and she again appealed the decision to the Court.  In October 2014, the Court granted another Joint Motion for Remand by the parties, and again remanded the appeal to the Board.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, her hypertension has been aggravated by her service-connected PTSD.


CONCLUSION OF LAW

The criteria for service connection for hypertension, as aggravated by a service-connected disability, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends, in part, that her hypertension is secondary to her service-connected PTSD.  The record reflects that the Veteran is currently treated for hypertension.  The most probative evidence on the question of whether her service-connected PTSD caused or aggravated her current hypertension is the April 2015 medical report of a Veterans Health Administration (VHA) examiner.  In answering the question of whether the Veteran's hypertension was caused or aggravated by her PTSD, the examiner noted that, while several studies had shown a statistically significant increase in the rate of hypertension in patients with PTSD, PTSD was not currently recognized as a cause of hypertension.  The examiner stated, however, that while the current medical knowledge did not support PTSD as a cause of hypertension, current medical knowledge confirmed that PTSD aggravated hypertension.  

Given the April 2015 VHA opinion, the Board finds the evidence for and against the Veteran's claim to be at least in relative equipoise.  Resolving reasonable doubt in her favor, the Board finds that the Veteran's hypertension has been aggravated by her service-connected PTSD.  Accordingly, service connection for hypertension, as aggravated by a service-connected disability, must be granted.  See 38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.310; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

As the Board is granting in full the benefit sought on appeal, any error with respect to the duties to notify or assist was harmless and will not be further discussed. 


ORDER

Service connection for hypertension, as aggravated by a service-connected disability, is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


